ORDER

PER CURIAM.
Michael Taylor (“Appellant”) appeals from the denial of his Rule 29.15 motion for post-conviction relief. Appellant’s first point is that trial counsel was ineffective for failing to object when the prosecutor in rebuttal closing argument impermissibly invited the jury to place themselves in the situation of the victim and improperly argued victim impact. Appellant’s second point is that appellate counsel was ineffec*680tive for failing argue that the trial court erred in granting the State’s motion in limine to exclude “red herring” evidence of potential alternate perpetrators. We have reviewed the briefs and the record on appeal. The trial court’s findings were not clearly erroneous. An extended opinion would have no precedential value. We have, however, provided the parties with a memorandum for their use only, which explains the reasons for this decision. The judgment is affirmed pursuant to Rule 84.16(b).